Case 1:16-cv-04978-ERK-CLP Document 44-6 Filed 11/19/18 Page 1 of 2 PageID #: 504




               Exhibit 4
Case 1:16-cv-04978-ERK-CLP Document 44-6 Filed 11/19/18 Page 2 of 2 PageID #: 505



                                            COREN LAW GROUP P.C.
                                                  Attorneys at Law
                                                       225 Union Street
                                                   Brooklyn, New York 11231

                                                     ( 212 ) 371 - 5800
                                               scoren@core nlawg roup . com



                                                                              August 27, 201 8

  via email DerekCoppola@adr.org
  Derek S Coppola, Case Administrator
  American Arbitration Association
  1301 Atwood Avenue, Suite 2 1 IN
  Johnston, RI 029 19

           Re: Case Number: 0 1-17-0006-3311
               William J. Lovelace & Octavia Lovelace v. Showroom Auto, LLC

  Dear Mr. Coppola:

            As counsel for Showroom Auto, LLC, this will serve to state its objection and application for a two
  (2) week extension until September 14, 20 18 for Respondent to submit its opposition to Claimants' post-
  hearing submission. Currently, the opposition is due by August 3 1, 2018. The grounds for th is app lication are
  as fo llows.

           Upon the close of the hearing, the Arbitrator directed that there would be no post-hearing submiss ions
  by the parties on the merits of the matter save for presentation of cases and claimants' attorney's fees request.
  Despite this, claimants' have submitted an extensive post-hearing brief with lengthy argument, a long fee
  application as well as their federal court brief (originally submitted in opposition to Respondent's successful
  motion to have the case referred to arbitration). The total subm itted (without considering the cases provided)
  is more than 70 pages of material. Respondent objects to this as contra ry to the arbitrator's instructions.

           The undersigned has been taken by unfair surprise and if the submiss ion is accepted, Respondent is
  entitled to reasonable time to respond. First, claimants' submiss ion was made late on Friday (after 3:00PM)
  which was after I left the office. I was not able to review the submission until today as I returned to office after
  6:00 PM. I was engaged in other matters and it was at that time that I first download claimants' submission.
  Second, I am going out of town early on 8/3 0118 and not returning until 9/2/ 18. This means, under the current
  schedule, I wi ll have just two (2) days to review, research and prepare a response. This is unreasonable as I
  have other cases requiring attention before I depart and I had budgeted ti me so that I would have been able to
  prepare an opposition limited to a reasonable attorney's fee application. Third, claimants' submission seeks
  $27,000 in attorneys' fees. For a one day arbitration, such a request is extraordinary. The point is that
  opposition to this, too, wi ll require much more time and effort than I had antic ipated.

          In the interests of justice, Respondent requests that the its adjournment request be granted.




  SC/lk
  cc: J. Byrne - jfbvrne@aol.com
      0. Blinn - dblinn@consumerlawgroup.com
